Citation Nr: 1224157	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from July 1, 2009, to include whether the reduction of the disability evaluation from 20 percent to 10 percent, effective July 1, 2009, was proper.

2. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from July 1, 2009, to include whether the reduction of the disability evaluation from 20 percent to 10 percent, effective July 1, 2009, was proper.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Regional Office (RO) in Nashville, Tennessee. The RO effectuated a reduction, from 20 percent to 10 percent, in the disability ratings assigned for peripheral neuropathy of each of the bilateral lower extremities. The Veteran timely appealed and jurisdiction of the claims file subsequently transferred to the RO in North Little Rock, Arkansas.

Generally a claim stemming from a rating reduction action does not contemplate a claim for an increased rating. Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). However, the rating reduction action here was also a denial of the Veteran's claims of entitlement to increased disability ratings for peripheral neuropathy of both bilateral lower extremities. The Veteran's claims have been recharacterized to reflect that they include claims for entitlement to increased disability ratings as well as inquiry into the propriety of the rating reductions. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The issue of entitlement to TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As the Veteran has appealed the rating assigned for his peripheral neuropathies of the bilateral lower extremities and alleged that he is unable to work as a result of service-connected disabilities, the issue of entitlement to a TDIU is part of his appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The Veteran appeared before the below-signed Veterans Law Judge at a February 2012 hearing in North Little Rock, Arkansas. A transcript of the hearing has been added to the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and that a clarifying medical opinion is warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated October 28, 2011. Further, an August 2011 VA treatment note refers to a pending neurological disorders consultation and MRI, but there are no associated subsequent consultation or MRI records. While this case is in remand status, the RO/AMC must obtain any outstanding records of pertinent (and likely more recent) treatment and associate them with the claims file.

The Veteran has also informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA). As these records may be relevant to his claims, the RO/AMC must take appropriate steps to obtain pertinent documents from the SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

In considering the propriety of a reduction, the Board must review the criteria for establishing disability ratings. These ratings are determined by comparing a veteran's symptoms with the criteria set forth in the VA Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2011). Peripheral nerves are rated under 38 C.F.R. § 4.124a. The claims file reflects that the Veteran's peripheral neuropathies have been rated pursuant to Diagnostic Code 8520, as a sciatic nerve disability (specifically, neuritis, Code 8620). A September 2011 VA examiner diagnosed the Veteran's peripheral neuropathies of the bilateral lower extremities as a disability of the sciatic nerve. However, that examiner stated that he could not locate EMG study results. Prior medical evidence, including a February 2003 EMG study, reflects that the Veteran's peripheral neuropathies are a disability of the superficial peroneal nerve. Disabilities of the superficial peroneal nerve are rated under Diagnostic Code 8522 (neuritis, Code 8622). 

The Diagnostic Codes used to rate the peripheral nerves utilize the terms "mild," "moderate," and "severe" to describe different levels of disability.  However, the ratings assignable under Codes 8520 (sciatic nerve) and Code 8522 (superficial peroneal nerve) for these terms differ: a "mild" disability under Code 8522 warrants a non-compensable rating, but a "mild" disability under Code 8520 warrants a 10 percent rating; a "moderate" disability under Code 8522 warrants a 10 percent rating, but a "moderate" disability under Code 8520 warrants a 20 percent rating; Code 8522 provides a 20 percent "severe" rating; Code 8520 provides a 40 percent "moderately severe" rating and a 60 percent "severe" rating. As the identity of the affected nerve determines the evaluations that can be assigned for the Veteran's disability, the Board finds that a clarifying medical opinion is warranted. In determining the propriety of a reduction, the Board focuses on the evidence available to the RO at the time of the rating action, but post-reduction medical evidence also may be considered. Dofflemyer v. Derwinski, 2 Vet.App. 277, 281-282 (1992).  

Pursuant to 38 C.F.R. § 3.327(a) (2011), a medical opinion or examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. Here, a clarifying medical opinion is necessary. See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of pertinent VA treatment or examination occurring after October 28, 2011 and associate them with the record. 

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Subsequently, return the Veteran's claims file to the September 2011 VA examiner for a clarifying opinion pursuant to 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render the requested medical opinions. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review.

b. If the examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination at an appropriate facility. 

c. After REVIEWING THE CLAIMS FILE, the examiner must provide a clarifying opinion. Specifically, the examiner must explain why he identified the sciatic nerve as the nerve affected by the Veteran's peripheral neuropathy. He or she must IDENTIFY THE NERVE OR NERVES AFFECTED BY THE VETERAN'S PERIPHERAL NEUROPATHY OF THE BILATERAL LOWER EXTREMITIES. 

d. In rendering the above opinion, the examiner must complete an independent review of the claims file. However, his or her attention is drawn to the results of a February 2003 EMG study and reports of VA examinations conducted in March 2003, May 2005, April 2008, and September 2011. 

e. As the Veteran is in receipt of service connection for diabetes, but is not service-connected for other conditions, such as for cancer residuals or a back disability, the examiner is asked (to the extent possible) to distinguish the portion of neuropathic disability due to service-connected diabetes, from any neuropathic disability due to non-service connected conditions, such as chemotherapy or the back injury. See a June 2008 VA treatment note showing diagnosis of L5-S1 radiculopathy and May, July, and November 2005 treatment notes observing peripheral neuropathy due to cancer treatment. If unable to render an opinion distinguishing among these causes of nerve disability, provide an explanation. 

f. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If any requested medical opinions cannot be given, the examiner must state the reason(s) why.

5. Readjudicate the Veteran's claims, to include consideration of any appropriate staged ratings, as well as the propriety of reductions. If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).



[Continued on next page.]



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


